Citation Nr: 9921809	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-37 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to service connection for a left knee 
condition.  

3.  Entitlement to a compensable evaluation for service-
connected residuals of septorhinoplasty.  

4.  Entitlement to an evaluation higher than 10 percent for a 
service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to October 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 decision of the VA 
RO.  The RO established service connection for residuals of 
septorhinoplasty and a low back condition, and assigned 
noncompensable evaluations for each condition; the veteran 
appealed for higher ratings.  He also appealed the RO's 
decision which denied service connection for residuals of 
left ankle and left knee injuries.  A personal hearing at the 
RO was held in November 1998.  In a January 1999 decision, 
the RO hearing officer granted an increased rating of 10 
percent for the veteran's low back disability; since the 
veteran has not indicated he is satisfied with the evaluation 
for the low back disability, the claim is still before the 
Board.  AB v. Brown, 6 Vet.App. 35 (1993).  

The appeal initially included an issue of entitlement to 
service connection for pseudofolliculitis, but that benefit 
was granted by the RO in January 1999, and the issue is no 
longer on appeal.  The appeal also initially included an 
issue of entitlement to a single 10 percent rating under 
38 C.F.R. § 3.324 based on multiple noncompensable service 
connected disabilities, but that issue is now moot as the RO 
has assigned a compensable rating for one of the veteran's 
service-connected disabilities (the low back condition).


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims of service connection for residuals of left 
knee and left ankle injuries.  

2.  The veteran's residuals of septorhinoplasty are 
manifested by a scar which is no more than slightly 
disfiguring.  No loss of part of one ala, or other obvious 
disfigurement has been shown.

3.  The veteran's low back disability is manifested by 
paraspinal muscle spasms and complaints of intermittent pain.  
No more than moderate limitation of motion has been 
demonstrated. 


CONCLUSION OF LAW

1.  The veteran's claims for service connection for residuals 
of left ankle and left knee conditions are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999).  

2.  The criteria for a compensable rating for residuals of 
septorhinoplasty have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.97, Code 6504, § 4.118, 
Code 7800.

3.  The criteria for a 20 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.71a, Codes 5292, 5295 (1998). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from July 1987 
to October 1994.  A review of his service medical records 
reveals no pertinent abnormalities on examination for 
entrance purposes.  The veteran was seen in the emergency 
room in September 1988 reporting that he turned his left 
ankle while playing basketball.  He indicated that he had 
swelling, pain and a history of previous sprains.  The 
diagnosis was grade I ankle sprain.  Three days later, he 
reported that his ankle felt better and he was permitted to 
return to full duty.  In September 1988, the veteran 
underwent an open septorhinoplasty.  The preoperative 
diagnosis was large nasal dorsum and nasal tip.  Other 
service medical records note the nose operation was performed 
for cosmetic reasons.  An emergency room record from December 
1988 reveals that the veteran was playing basketball and came 
down on his left ankle, sustaining an inversion injury.  The 
examiner noted significant swelling of the left ankle and 
tenderness over the anterior talofibular ligament.  The 
diagnosis was left ankle sprain, mild.  In June 1990, the 
veteran reported a history of left knee problems since 
childhood.  He related that his left knee buckled while he 
was playing basketball the previous evening.  X-rays revealed 
a normal left knee.  The diagnostic assessment was 
chondromalacia patella versus patellar femoral syndrome.  The 
veteran was seen on several occasions with complaints of mid-
thoracic and lumbosacral back pain, diagnosed as chronic back 
strain.  In July 1993, the veteran complained that his nose 
felt loose and he had nasal bleeding and difficulty breathing 
after he was recently struck in the nose.  The diagnostic 
assessment was rule out fracture of previous septorhinoplasty 
insert.  On the service separation examination in July 1994, 
the veteran reported his history of chronic back pain and 
septorhinoplasty.  Objective findings included mid and low 
back muscle spasm and tenderness, and it was recommended that 
he seek follow-up for the problem through the VA.  The nose 
and sinuses were normal on objective clinical evaluation.  
The veteran also gave a history of swollen joints and related 
that this referred to intermittent knee and ankle problems.  
The lower extremities and feet were normal on objective 
clinical evaluation.  

In April 1996, the veteran filed claims for service 
connection for residuals of septorhinoplasty, a back 
condition, and residuals of left knee and left ankle 
injuries.  

The veteran was treated at a VA outpatient clinic in April 
1996 for complaints of low and mid back pain.  He stated that 
his back pain began when he lifted a patient out of an 
ambulance during service.  The assessment was low back pain, 
and medication was prescribed.  

A limited CT scan of the paranasal sinuses was performed at a 
VA clinic in June 1996.  It was noted that minimal mucosal 
thickening was observed at the left maxillary antrum.  
Mucosal thickening within the nasal lacrimal ducts 
bilaterally was also noted.  

During a November 1998 RO hearing, the veteran testified that 
he underwent the septorhinoplasty procedure during service 
due to sinus problems.  He stated that the cartilage in his 
nose never mended and his sinus problems increased following 
the surgery.  He related that he had difficulty breathing, 
some congestion, and bloody discharge from his nose.  He 
testified that he was treated on numerous occasions during 
service for chronic back pain.  He said that sometimes he was 
unable to get out of the bed due to severe back pain.  He 
related that he injured his left knee and ankle during 
service.  He testified that he had trouble with his left knee 
if he stood for a long time, and had swelling and weakness of 
the left ankle when he engaged in physical activity.  

On VA joints examination in December 1998, the veteran stated 
that he experienced an abrupt onset of low back pain in 1988 
during service.  He denied a prior history of low back 
symptoms.  He stated that the pain improved over time but did 
not completely go away.  He related that the pain was 
intermittently recurrent secondary to activities related to 
leaning forward, stooping or squatting.  He said that running 
caused low back spasm to occur.  He denied any radicular 
symptoms or notable weakness over either of his lower 
extremities.  He stated that he twisted his left knee and 
ankle while playing basketball during service.  He related 
that he initially injured his left knee by twisting it in a 
high school basketball game prior to his enlistment.  He 
stated that his left knee and ankle symptoms had improved due 
to the fact that he no longer played basketball.  He gave no 
current complaints regarding either left knee or left ankle 
pain.  It was noted that the veteran ambulated with an 
essentially normal gait.  Spinal range of motion testing 
revealed forward flexion to 60 degrees, extension to 30 
degrees, side bending to 40 degrees bilaterally, and rotation 
at the trunk to 40 degrees, bilaterally.  Deep palpation over 
the lumbar paraspinal region at the level of the lumbosacral 
junction reproduced his symptom.  Testing of left knee 
revealed range of motion from full extension to 120 degrees 
of flexion.  No tenderness was noted over the medial and 
lateral joint line; however, he had minimal tenderness 
overlying the medial patellar facet.  The examiner noted 
normal patellofemoral tracking.  Evaluation of the left ankle 
revealed ankle dorsiflexion to 30 degrees and plantar flexion 
to 40 degrees.  The subtalar joint was supple.  A positive 
anterior drawer sign was evident.  He was nontender over the 
medial and lateral ankle ligamentous structures.  On single 
leg heel rise, his hindfoot went into varus.  He had a normal 
longitudinal arch.  The diagnostic impressions were 
musculoskeletal paraspinal spasms that were likely secondary 
to an initial low back sprain secondary to improper lifting 
technique, asymptomatic mild left ankle instability, and mild 
medial patellofemoral facet chondrosis.  CT scan of the left 
knee with a special view of the patella was negative.  

On VA nasal examination in January 1999, the veteran gave a 
history of nosebleeds and occasional headaches.  He 
complained of difficulty breathing when he was in dusty areas 
or did yard work.  He indicated that he had a 
septorhinoplasty in 1988 and had some movement of the tissue 
over the dorsum of his nose.  He denied having sinus 
infections but did report having hay fever.  He related that 
he was able to breathe normally without any respiratory 
difficulties even when he awoke in the morning.  It was noted 
that a nasal CT scan revealed that all of the sinuses were 
clear and the nasal septum was midline.  Examination of the 
external nose was normal.  It was noted that the dorsum of 
the nose had scar tissue of no particular significance.  
Examination of the internal nose revealed that the vestibule 
was normal and the septum was midline.  The turbinates, 
meatus, and floor of the nose were also normal.  The internal 
nasal mucosa was somewhat crusted and dry probably accounting 
for the nasal breathing, likely secondary to dry heat.  The 
diagnoses were no evidence of acute or chronic nasal or sinus 
disease, possible mild allergic rhinitis, internal nasal 
dryness probably secondary to dry wintertime heat which was 
likely responsible for intermittent nose bleeding.  

II.  Analysis

A.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

The veteran claims service connection for left knee and left 
ankle conditions which he contends began in service.  His 
claims present the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claims are well grounded, meaning plausible.  If he has not 
presented evidence that his claims are well grounded, there 
is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

1.  Left Ankle 

Service medical records from his 1987 to 1994 period of 
active duty reveal that the veteran was treated on two 
separate occasions in 1988 for acute and transitory left 
ankle sprains.  The problem evidently resolved without 
residual disability, and the service medical records are 
negative for a diagnosis of a chronic left ankle disability.  
On the 1994 service separation examination, the veteran gave 
a history of intermittent ankle problems, but the lower 
extremities and feet were normal on objective examination.  
Post-service medical records are negative for complaints of a 
left ankle problem until the 1998 VA examination.  At that 
examination, the veteran denied symptoms, although some ankle 
instability was noted and the impression was asymptomatic 
mild left ankle instability.  

Although there is a current diagnosis of a left ankle 
disorder (several years after service), there is no medical 
evidence linking such to any incident of service.  Under such 
circumstances, the claim for service connection for residuals 
of a left ankle injury is not well grounded.  Caluza, supra.

The Board notes the statements by the veteran to the effect 
that he has current left ankle problems due to service.  As a 
layman, however, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent medical evidence of linkage to service, the claim 
for service connection must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.  

2.  Left Knee

Service medical records reveal that in 1990, the veteran was 
treated after his left knee buckled while playing basketball.  
He reported a history of left knee problems since childhood.  
On the 1994 service separation examination, he gave a history 
of intermittent knee problems, but the lower extremities were 
normal on objective clinical evaluation.  The service records 
do not show a chronic left knee disorder.  During the 1998 VA 
examination, the veteran had no current complaints regarding 
the left knee, and the diagnosis was mild medial 
patellofemoral facet chondrosis.  

Although there is medical evidence of a current left knee 
disorder (several years after service), there is no medical 
evidence linking the condition to any incident of service.  
Although the veteran contends that he has a left knee 
condition related to service, as a layman, he is not 
competent to render an opinion regarding the diagnosis or 
etiology of a disability and thus, his statements in this 
regard do not serve to make the claim well grounded.  
Espiritu, supra.  

Absent competent medical evidence of linkage to service, the 
claim for service connection for residuals of a left knee 
injury must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.  

B.  Increased ratings

The veteran's claims for higher ratings for a low back 
disability and residuals of septorhinoplasty are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

1.  Residuals of Septorhinoplasty

The RO has rated the residuals of septorhinoplasty under 
Diagnostic Code 6504 which provides that loss of part of the 
nose, or scars, will be rated 10 percent when there is loss 
of part of one ala, or other obvious disfigurement.  
38 C.F.R. § 4.97, Diagnostic Code 6504.  [The Board notes 
that the regulations for rating diseases of the respiratory 
system, including disorders of the nose, were revised 
effective October 7, 1996; however, there were no material 
changes to Code 6504.]  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Disfiguring scars of the head, face, or neck are rated 10 
percent when moderately disfiguring, and 0 percent when 
slight.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Service medical records reveal that the veteran underwent a 
septorhinoplasty procedure during service in 1988.  No 
residuals were noted at the 1994 service separation 
examination.  At the 1999 VA examination, the nose was 
clinically normal.  The examiner observed scar tissue on the 
dorsum of the nose of no particular significance.  No 
evidence of acute or chronic nasal or sinus disease was 
noted.  Nasal dryness and intermittent nosebleeds were 
attributed to dry winter heat.  A CT sinus scan revealed no 
significant abnormalities.  

The veteran's residuals of septorhinoplasty result in no 
significant impairment, disfigurement or disease.  The scar 
is no more than slightly disfiguring, warranting a 
noncompensable evaluation under Code 7800.  Moreover, there 
is no loss of part of one ala, or other obvious disfigurement 
as required for a compensable rating under Code 6504. 

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of septorhinoplasty.  Thus, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

2.  Low Back Disability

Lumbosacral strain is rated 10 percent when it results in 
characteristic pain on motion.  A 20 percent rating is 
assigned when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Code 5292.  

During service, including at the 1994 separation examination, 
the veteran was noted to have muscle spasm of the low and mid 
back.  He received VA treatment for back symptoms in 1996.  
At the 1998 VA examination, the veteran complained of low 
back spasm on strenuous activity and intermittent back pain 
on forward leaning, stooping or squatting.  Deep palpation of 
the lumbar paraspinal region reproduced his symptoms; 
although the examiner did not specify the symptoms, the final 
examination impression suggests that muscle spasm was found.  
The diagnosis was musculoskeletal paraspinal spasms that were 
likely secondary to an initial low back sprain due to 
improper lifting technique.  

Although the veteran does not have unilateral loss of lateral 
spine motion, there is low back muscle spasm, which is one of 
the criteria for a 20 percent rating under Code 5295.  See 
38 C.F.R. § 4.21.  Bearing in mind the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that impairment 
from the veteran's low back disability warrants a higher 
rating to 20 percent under Code 5295.  The evidence of record 
fails to show symptoms of severe lumbosacral strain as 
required for a 40 percent evaluation under Code 5295.  

What limitation of low back motion the veteran has is at best 
moderate; thus, a rating in excess of 20 percent under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, is not warranted.  There is no objective evidence that 
pain on use results in severe limitation of motion as 
required for a 40 percent rating under this code.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For these reasons, an increased rating of 20 percent, but no 
higher, is granted for the veteran's low back disability.  




ORDER

Service connection for a left knee and left ankle conditions 
is denied.  

A compensable evaluation for residuals of septorhinoplasty is 
denied.  

A higher rating to 20 percent for a low back disability is 
granted.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

